Case 8:15-cv-02787-EAK-AEP Document 482 Filed 10/05/18 Page 1 of 2 PageID 6984



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION



 ANGELA W. DEBOSE,

        Plaintiff,

 v.                                                              Case No.: 8:15-cv-2787-T-17AEP

 UNIVERSITY OF SOUTH FLORIDA BOARD
 OF TRUSTEES and ELLUCIAN COMPANY,
 L.P.

        Defendants.

                          AMENDED JUDGMENT IN A CIVIL CASE

 Jury Verdict.          This action came before the Court for a trial by jury. The issues have been
                        tried and the jury has rendered its verdict.

        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of Plaintiff Angela

 DeBose in the amount of $310,500.00 and against Defendant University of South Florida Board

 of Trustees on Plaintiff’s retaliation claim, in accordance with the jury’s verdict.

        IT IS FURTHER ORDERED AND ADJUDGED that judgment is entered in favor of

 Plaintiff and against Defendant University of South Florida Board of Trustees on her disparate

 treatment race discrimination claim, in accordance with the jury’s verdict; Plaintiff takes nothing

 on her claim for compensatory or back pay damages.



 Decision by Court.     This action came before the Court and a decision has been rendered.

        IT IS ORDERED AND ADJUDGED that pursuant to the Court’s Order entered

 September 29, 2017, judgment is hereby entered in favor of Defendant University of South Florida

 Board of Trustees and against Plaintiff on Plaintiff’s disparate treatment gender discrimination,
Case 8:15-cv-02787-EAK-AEP Document 482 Filed 10/05/18 Page 2 of 2 PageID 6985
                                                                Case No.: 8:15-cv-2787-EAK-AEP 


 disparate impact race and gender discrimination, breach of contract, tortious interference, and civil

 conspiracy claims.

                                                       ELIZABETH M. WARREN,
                                                       CLERK

                                                       s/src, Deputy Clerk




                                                  2
